Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  The application (i.e., 17/527,921) filed on 11/16/2021, which is a reissue of application 15/675,028 (U.S. Patent No. 10,560,308 B2, published 02/11/2029).

The Examiner notes that the instant reissue application is being filed to add Autumn Lee Johnson as one of the named inventors.  As noted in at least MPEP 1402, correction of the inventorship is a proper error upon which a reissue application can be based.

Claims 1-18 were initially pending in the application.  A preliminary Amendment to the Claims was subsequently filed on 08/18/2022.  By way of the preliminary Amendment to the Claims, claims 1, 2, 6, 8-11, 15, and 18 were amended and claim 5 was canceled.  The preliminary Amendment to the Claims has been entered and made of record.  Therefore, claims 1-4 and 6-18 are currently pending in the application.  Claims 1, 6, 11, and 15 are independent claims.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,560,308 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2021, 06/24/2022, and 10/24/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 newly recites “creating an initial passing off log record associated with passing off [of the] transaction processing from the non-logging component to the receiving component.”  It is wholly unclear from the new claim language if the initial passing off log record is created based on any “transaction processing” passed from the non-logging component or if it is created based on “the transaction processing” received from “a particular component” as previously required in the claim.  For clarity, the Examiner suggests that Applicant reinstate the original claim language.  This would be consistent with dependent claim 12 which specifically claims “creating a different passing off log record associated with passing off of the transaction processing from the receiving component to a new logging component” (emphasis added).
Claims 12-14 are similarly rejected at least via their dependency from independent claim 11. 
Independent claims 6 and 15 are system and method embodiments, respectively, of at least the flow diagram shown below in Fig. 5 of the Wright ‘308 patent.

    PNG
    media_image1.png
    771
    559
    media_image1.png
    Greyscale

  However, via the amendments to independent claim 6, it is wholly unclear if the previously mirrored independent claims are still designed to cover said flow diagram embodiment.  For example, independent claim 6 newly claims “an initial passing off log record” whereas the corresponding feature in independent claim 15 is recited as “a new log record.”  The change in corresponding terminology makes the scope of each claim unclear.  The claims should be consistent if referencing identical features.
Claims 7-10 and 16-18 are similarly rejected at least via their dependency from independent claims 6 and 15. 
Claim 7 specifically recites “creating another new log record for transaction processing.”  In light of the amendments to independent claim 6, it is unclear if the receiving component would not actually refrain from creating “another passing off log record” instead of “another new log record.”  In the context of the claim, “passing off log records” appear to be created to record the handoff of transaction processing between components of the computing system while “new log records” appear to be created to record the actual transaction processing by components of the computing system.
Independent claim 15 newly recites “creating a new log record associated with passing off [of the] transaction processing from the non-logging component to the receiving component.”  It is wholly unclear from the new claim language if the new log record is created based on any “transaction processing” passed from the non-logging component or if it is created based on “the transaction processing” received from “a caller component” as previously required in the claim.  For clarity, the Examiner suggests that Applicant reinstate the original claim language.  This would be consistent with dependent claim 17 which specifically claims “creating a passing off log record associated with passing off of the transaction processing from the receiving component to a new logging component” (emphasis added).
Claims 16-18 are similarly rejected at least via their dependency from independent claim 15.

Allowable Subject Matter
Claims 1-4 are allowed.  Claims 6-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Non-Final Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992